DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
The Examiner’s Amendment below has been added to correct the dependency of claim 7. The Reasons for Allowance is provided again below for convenience.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Siwen Chen on 28 February 2022.
The application has been amended as follows: 
In claim 7, line 1, replace “claim 6”, with “claim 5”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see Remarks, filed 28 September 2021, with respect to the 112(a) rejection of the claims have been fully considered and are persuasive. Specifically, the argument on pages 4-5 of the Remarks that the Declaration of 01 
The prior art of record does not teach or suggest a method for crystallization of xylenes comprising flowing a xylenes containing stream to a first crystallization stage and lowering the temperature to 10°F or more below the eutectic point, where a stream comprising an immiscible solvent is not fed to the crystallization unit, separating the effluent, flowing the effluent to a second crystallization stage without an immiscible solvent, and changing the temperature of the first crystallization stage effluent to a point above -54.2°F and below 55.9°F.
The closest prior art is Wood et al. (US 3,963,795).
Wood teaches flowing a xylenes containing stream to a first crystallization stage and lowering the temperature to -114.7°F, which is more than 10°F below the eutectic point of around -90°F, and separating an effluent (column 4, lines 1-5). Wood further teaches sending the crystals to a second zone and heating to a temperature of -35°C (-31°F) (column 4, lines 9-22). However, Wood teaches that an immiscible solvent is added to the second crystallization stage (Abstract step 3). Thus, Wood teaches away from performing the crystallization without an immiscible solvent, and the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772